IN THE SUPREME COURT OF THE STATE OF DELAWARE

     JARED SACHS,1                              §
                                                §     No. 324, 2017
           Petitioner Below-                    §
           Appellant,                           §
                                                §     Court Below—Family Court
           v.                                   §     of the State of Delaware
                                                §     in and for New Castle County
     FELICE DANIELS,                            §     File No. CN12-02518
                                                §     Petition No. 15-31151
           Respondent Below-                    §
           Appellee.                            §

                               Submitted: September 14, 2017
                               Decided:   September 20, 2017

                                           ORDER

         This 20th day of September 2017, it appears that this Court denied the

appellant’s motion to proceed in forma pauperis on August 30, 2017. The appellant

was directed to pay the filing fee on or before September 14, 2017. The appellant

was informed that his failure to pay by the due date would result in the dismissal of

his appeal without further notice. The appellant failed to pay by the due date.

Therefore, dismissal of this action is deemed to be unopposed.




1
    The Court previously assigned pseudonyms to the parties.
    NOW, THEREFORE, IT IS HEREBY ORDERED that the within appeal is

DISMISSED.

                             BY THE COURT:
                             /s/ Leo E. Strine, Jr.
                             Chief Justice




                               2